       Case: 1:18-cr-00043-TSB Doc #: 99 Filed: 12/02/20 Page: 1 of 2 PAGEID #: 993


                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

    UNITED STATES OF AMERICA,                             :        Case No. 1:18-cr-43
                                                          :
    vs.                                                   :        Judge Timothy S. Black
                                                          :
    YANJUN XU,                                            :
                                                          :
             Defendant.                                   :

                     SECOND AMENDED CRIMINAL TRIAL CALENDAR

Parties’ Initial Exchange of Disputed Translations:            December 10, 2020
Deadline for Parties’ Joint Proposal of the Court’s
                                                               December 14, 2020
Interpreters:1
Disclosure of Experts Under Rule 16:                           December 30, 2020
Joint Status Report as to Translation Disputes:2               January 11, 2021
                                                               February 5, 2021
Daubert Motions:                                                  Opposition by February 26, 2021
                                                                  Reply (if any) by March 12, 2021
Deadline for Parties to Exchange Final Translation
                                                               February 10, 2021
Disputes:
Deadline to Submit Disputed Translations to the
                                                               March 3, 2021
Court:3
                                                               March 17, 2021
Deadline for Motions in Limine:                                  Opposition by April 5, 2021
                                                                 Reply (if any) by April 12, 2021
                                                               Week of March 29, 2021
Daubert Hearing (if required):4
                                                                 Courtroom #1, Room 805



1
 The Court requires two interpreters to assist in resolving translation disputes and to interpret trial testimony.
The parties shall submit, for the Court’s approval, the names and resumes of the agreed upon interpreters.
2
 To be submitted via email to the Court’s law clerk, with copy to black_chambers@ohsd.uscourts.gov. The
parties shall advise as to the number of the disputed translations and any progress toward resolution.
3
 The Court will provide the parties with separate instructions for submitting disputed translations. Failure to
follow the Court’s instructions for submitting disputes will constitute a waiver of the party’s objection.
4
 The date and time of the hearing will be set subject to the availability of the Court, the parties, and the
proposed expert witnesses.
       Case: 1:18-cr-00043-TSB Doc #: 99 Filed: 12/02/20 Page: 2 of 2 PAGEID #: 994



Deadline to Submit Proposed Questions for Inclusion
                                                     April 16, 2021
in the Special Questionnaire to Prospective Jurors:5
                                                              May 12, 2021 at 11:30 a.m.
Hearing on Motions in Limine (if required):
                                                                Courtroom #1, Room 805
Jencks & Giglio Production:                                   June 16, 2021
Proposed Jury Instructions & Verdict Forms:6                  June 16, 2021
Proposed Witness Lists & Exhibit Lists:7                      June 16, 2021
Trial Briefs (if any):                                        June 21, 2021
Exhibit Binders:8                                             July 1, 2021
                                                              Thursday, July 1, 2021 at 11:00 a.m.
Final Pretrial Conference (attorneys only):
                                                              Chambers, Room 815
                                                              Friday, July 9, 2021 at 10:00 a.m.
Voir Dire:
                                                              Courtroom # 1, Room 805
                                                              Monday, July 12, 2021 at 9:30 a.m.
Jury Trial:
                                                              Courtroom # 1, Room 805

        IT IS SO ORDERED.

Date: 12/1/2020                                                               s/ Timothy S. Black
                                                                          Timothy S. Black
                                                                          United States District Judge




5
 The parties shall provide the Court with a jointly proposed Special Questionnaire, in Word format. If the
parties cannot agree on the inclusion of certain questions, those questions shall be included at the end of the
proposed Special Questionnaire and identified as opposed.
6
 Proposed jury instructions and verdict forms must be filed on the docket and must also be emailed, in Word
format, to chambers at Black_Chambers@ohsd.uscourts.gov.
7
 Proposed witness and exhibit lists must be emailed, in Word format, to Black_Chambers@ohsd.uscourts.gov,
and may be submitted ex parte. Please list witnesses in the anticipated order of presentation.
8
  The Court requires: (1) the original set of all exhibits (witnesses’ exhibit binder); (2) one complete hard-copy
set of all exhibits (Judge Black’s courtesy exhibit binder); and (3) one set of all exhibits in electronic format,
saved to a USB flash drive (Law Clerk’s exhibits). The original and Judge’s copy of the exhibits must be pre-
marked and organized sequentially in tabbed, three-ring binders. All three sets must be delivered to Chambers
in Room 815. Counsel will not be permitted to add or change any exhibits after the deadline, unless counsel
provides the Court with the new or amended exhibits, in all three formats, and amended exhibits lists, before the
Court reconvenes.
                                                         2
